Name: Commission Regulation (EC) No 249/1999 of 2 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities3. 2. 1999 L 29/3 COMMISSION REGULATION (EC) No 249/1999 of 2 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 3. 2. 1999L 29/4 ANNEX to the Commission Regulation of 2 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 106,3 204 42,5 999 74,4 0709 10 00 220 213,2 999 213,2 0709 90 70 052 146,8 204 152,6 999 149,7 0805 10 10, 0805 10 30, 0805 10 50 052 46,1 204 42,9 212 43,8 600 40,2 624 52,7 999 45,1 0805 20 10 204 69,8 999 69,8 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 54,7 204 68,3 464 94,1 600 73,2 624 81,1 999 74,3 0805 30 10 052 56,1 600 69,9 999 63,0 0808 10 20, 0808 10 50, 0808 10 90 039 76,4 060 46,7 400 84,6 404 76,6 728 78,5 999 72,6 0808 20 50 052 129,5 388 76,9 400 78,0 624 53,0 999 84,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.